Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledged Receipt
This office action is responsive to amendment filed on 14 July 2022.

Claim Objections
The Claim Objection(s) filed on 14 April 2022 is/are overcome by the amendment filed on 14 July 2022

Drawings
The drawings received on 14 July 2022 and 06 March 2019 are accepted by the examiner.

Specification
The specification received on 31 January 2020 is/are accepted by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1-18:   Regarding independent Claims 1 and 16, the prosecution history, especially at the previous Remarks by applicant (filed on 14 July 2022, pages 10-12) clearly indicates the reasons for allowance.
                The remaining claims are allowable due to their dependency.

The following is an examiner's statement of reasons for allowance for Claims 1-15: the prior art does not disclose or suggest: A clamp assembly comprising: a body member having a cavity therethrough configured to receive a fixture, the cavity having a longitudinal axis through a center thereof, the body having a ring support portion and a clamping portion, the clamping portion configured to apply a compressive force to the fixture and thereby releasably secure the body member to the fixture; and a ring member having a cavity therethrough, the ring member secured to the ring support portion of the body member with the ring support portion inserted into the cavity of the ring member in a manner such that the ring member is capable of 360-degree rotation about the ring support member and the longitudinal axis of the cavity of the body member while the body member remains in a fixed position in combination with the remaining limitations of the claims.

The following is an examiner's statement of reasons for allowance for Claims 16-18: the prior art does not disclose or suggest: A clamp assembly comprising: an insert configured to be located within a cavity of a body member adjacent internal surfaces of a clamping portion, wherein the insert includes a tab protruding outwardly from a side of the insert, and the body member includes a channel configured to receive the tab and thereby releasably retain the insert within the cavity of the body member in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
                Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
08 August 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861